DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application number CN201910962991.4, filed in China on October 11, 2019. Applicant has filed a certified copy of the application, but has not filed a translated copy of the document.


Information Disclosure Statement
The information disclosure statements (IDS) of June 5, 2020, January 29, 2021 and August 27, 2021 have been considered.
Two documents have not been considered due to unavailable English language translation: Chinese Office Action dated July 23, 2020 and Zhang, et al., Application of hair hydrolysate in cosmetics, 1997.


Status of the Claims
Claims 1-18 were pending. Claims 1-18 have been canceled, and claims 19-39 have been added.
Applicant’s election with traverse of Group I in the reply filed on October 28, 2022 is acknowledged.  Claims 8 and 14-19 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1-7 and 8-13 are examined below. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation. The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.  

(1) The nature of the invention 
The present disclosure provides a sample pretreatment reagent for detecting drug in hair, which comprises a hydroxyl group-containing compound which belongs to a reducing agent capable of cleaving disulfide bonds. Claim 3 is drawn to a sample pretreatment reagent for detecting drug in hair according to claim 2, wherein the reducing sugar is maltose. Thus, the claim taken together with the specification imply that the sample pretreatment reagent would be capable of cleaving disulfide bonds.

(2) The state of the prior art and (3) the predictability or lack thereof in the art:
Winther et al. (“Quantification of thiols and disulfides.” Biochimica et biophysica acta vol. 1840,2 (2014): 838-46), hereinafter Winther, teaches two major approaches for reduction of disulfide bonds in proteins. Two most widely used methods are reduction using thiols (pg. 1, section “1.1 Thiol-disulfide exchange”) and reduction using phosphines (pg. 4, section “3.1 Phosphine- and Thiol-based reductants”). Reduction using thiols is not a reduction per se as commonly understood in organic chemistry, but rather an exchange between sulfhydryl groups of the thiols and the disulfide bond. The overall result of this reaction is a rearrangement of the disulfide bonds without reduction or oxidation of any such group. Reduction of the disulfide bonds using phosphines does involve oxidation of the phosphorus atom of the phosphine, however the mechanism of this reaction is entirely different from that of maltose as a reducing sugar. Both the thiol exchange and the phosphine reaction require a presence of a nucleophile for an attack on the disulfide bond. It is either a thiol group in thiol exchange or nucleophilic phosphorus (III) atom. Maltose molecules do not have a nucleophilic group capable of this kind of reaction.  Maltose being a reducing sugar has nothing to do with it being able to reduce a disulfide bond. Instead it refers to its ability to participate in, for example, a Maillard reaction, where the aldehyde group of the sugar becomes the target of a nucleophilic attack from an amine group resulting in the conversion of the aldehyde to a carboxylic group and oxidation of the sugar molecule. 
The present state of the art is predictable, the underlying chemical mechanisms and principles have been established long time ago and have been thoroughly tested for many decades. The subject matter is very mature. In this light, it is very unexpected to one skilled in the art to use maltose as a reagent capable of reducing the disulfide bonds in proteins. As discussed above, reduction of a disulfide bond by sulfhydryl reagents involves a formation of a thiolate group (-S-) from a sulfhydryl group (-SH), followed by a nucleophilic attack of this thiolate group on one of the sulfur atoms of the disulfide bond. In the presence of a large molar excess of the sulfhydryl reagent over the protein disulfide bonds, there will be a large number of these nucleophilic attacks with some of them resulting in the formation of another disulfide bond, this time between molecules of the sulfhydryl reagent, leaving cysteine residues in the protein in the -SH form. Maltose, as a reducing sugar (in its linear form), has an aldehyde group responsible for its reducing properties. However, the aldehyde group functions in an entirely different way from the sulfhydryl reagents. The main difference is in inability of the aldehyde group to form an ionized form to interact with a sulfur atom in a disulfide group. The aldehyde group is not readily ionizable due to its high pKa value and has a lower electronegativity potential compared to that of sulfur atoms. The most notable example of a reduction reaction performed by reducing sugars is a reduction of silver ions to metallic silver often demonstrated in organic chemistry courses. In this reaction the silver ion actually receives an electron to become a neutral silver atom, while in the disulfide bond reduction there is no such electron transfer. The chemical reactivities of reducing sugars, and maltose in particular, as well as reactivities of disulfide bonds and thiols are very well studied and the art is silent with respect to the use of maltose as reducing agent as claimed. If the applicant has discovered some specific conditions that allow use of maltose as reducing agent as claimed, these conditions must be present in the specification to enable other people to practice this invention. 
For the reasons described above the use of maltose as a reducing agent for reduction of disulfide bonds in hair samples lacks scientific evidence, because: (a) the prior art is silent on this subject, and (b) the prior art teaches that reducing sugars, such as maltose, lack required functional groups for a nucleophilic attack on the disulfide bonds. 

(4) The amount of direction or guidance presented and (5) the presence or absence of working examples:
The instant specification provides six working examples. Examples 1, 2 and 4 recite using ascorbic acid as the reducing agent. Example 5 recites preparation of a detection strip and is silent on the reducing agents. 
Example 3 recites “Cracking with the hydroxyl compound: 2 ml of 1 % of ascorbic acid was added as a hair pretreatment reagent to the hair sample” ([0079]). However, results in table 3 [0080] and paragraph [0081], recite maltose instead of ascorbic acid. This is a serious discrepancy between the description of example 3 experiment in paragraphs [0073-0079] and the results in paragraphs [0080-0081]. In the absence of any explanation of said discrepancy in the instant specification example 3 is disregarded for the purposes of this examination. 
Example 6 recites an experiment of testing hair samples from healthy donors and donors exposed to drugs of abuse. Table 10 ([0105]) presents semiquantitative results of testing hair extracts from donors exposed to drugs of abuse using a test strip (with and without maltose) in comparison to a reference method of detection by LC-MS/MS. Forty (40) out of total 50 samples show no difference between test results with and without maltose present in the pretreatment solution. Only 10 samples show higher signal for maltose samples in comparison to no maltose samples, however the results are semiquantitative with visual detection, and no calibration data is present in the specification to ascertain the true, quantitative difference in the effect of maltose. Results from 10 samples out of 50 cannot serve as a reliable basis for applicant’s conclusion. Additionally, there is a crucial experimental evidence missing from the specification – there is no data showing the effect of maltose on the performance of the strip test itself (no extraction from hair, drugs run on the strip in the presence and absence of maltose in the sample). According to claim 2 the maltose concentration in the pretreatment reagent can be as high as 20%. Many chemical compounds of very diverse nature present in such a high concentration during immunochromatography are likely to have an effect on detection results. Without the proof that maltose had no effect on the immunochromatography assay results it is impossible to interpret the results in Table 10 as the way the applicant does. Additionally, example 6 does not recite concentration of maltose present in the experiment. In the absence of additional evidence, the results of example 6 that maltose can be used for drug extraction from hair samples as a disulfide bond reducing agent as presented in the specification (Abstract and [0019]) cannot be found complete and convincing, and therefore are disregarded for the purposes of this examination. To summarize, all six examples presented in the specification fail to provide convincing evidence for claim 3.

(6) The quantity of experimentation necessary:
 Considering the state of the art as discussed by Winther, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation without reasonable chances for success to use maltose as a disulfide reducing agent for drug extraction from hair samples.

(7) The relative skill of those in the art:
The relative skill of those in the art is high.



(8) the breadth of the claims:
Claim 3 recites the sample pretreatment reagent for detecting drug in hair according to claim 2, wherein the reducing agent is a hydroxyl group-containing reducing sugar maltose

It is the Examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of claim 3 with or without undue experimentation, as it contradicts the current view on the reactivity of maltose and the disulfide bonds. The claimed use of maltose as a disulfide reducing agent for drug extraction from hair samples is not enabled. Therefore, claim 3 is rejected under 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) or 35 USC 102 (a)(2) as being anticipated by Baumgartner et al. (USP 5,466,579), hereinafter Baumgartner.
Regarding claim 1, Baumgartner teaches a sample pretreatment reagent for detecting drug in hair, containing a reducing agent which is a hydroxyl group-containing compound. Specifically, Baumgartner teaches “[a] method for the direct analysis of analyte indicative of marijuana exposure found in keratinized structures, e.g., hair, fingernails and toenails, which comprises preparing a mixture containing dithiothreitol” (Abstract) and “the activation of the keratinized structure substrate itself by DTT and DTE, presumably by the action of DTT and DTE in opening up disulfide bonds in the keratinized structure” (Col. 6, lines 37-40). 

Regarding claim 4, Baumgartner teaches the sample pretreatment reagent for detecting drug in hair according to claim 1, wherein the mass percentage of the hydroxyl group-containing compound in the sample pretreatment reagent is 0.1%-20%.  Specifically, Baumgartner teaches digestion of hair in the presence of 60 mg/ml of dithiothreitol (equivalent to 6% concentration), that falls in the claimed range of 0.1%-20% (Example 11, Col. 17, lines 31-34). 

Regarding claims 5-7, Baumgartner teaches: 
the sample pretreatment reagent for detecting drug in hair according to claim 1, wherein the sample pretreatment reagent further contains a dispersing agent and a buffer solution, wherein the dispersing agent is an anionic dispersing agent or a non-ionic dispersing agent;
the sample pretreatment reagent for detecting drug in hair according to claim 5, wherein the sample pretreatment reagent comprises the following components: a reducing agent with a mass percentage of 0.1%-10%; a dispersing agent with a mass percentage of 0.1%-10%; and a TRIS buffer solution of 0.02M-1M;
the sample pretreatment reagent for detecting drug in hair according to claim 6, wherein the dispersing agent is a carboxylate substance.
Specifically, Baumgartner teaches digestion of hair in the presence of 0.5M Tris buffer (pH 6.5) that falls in the claimed range of 0.02M-1M, 60 mg/ml of dithiothreitol (equivalent to 6% concentration), that falls in the claimed range of 0.1%-10%, and 20 mg/ml of cholic acid as the dispersing agent (equivalent to 2% concentration), that falls in the claimed range of 0.1%-10%  (Example 11, Col. 17, lines 31-34). Cholic acid is an anionic dispersing agent (as in claim 5) containing a carboxylic group (as in claim 7) (Col. 10, lines 10-14).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner et al. (USP 5,466,579), hereinafter Baumgartner, as applied to claim 1, in view of Giustarini et al. (“Is ascorbate able to reduce disulfide bridges? A cautionary note.” Nitric oxide: biology and chemistry vol. 19, 3 (2008): 252-8), hereinafter Giustarini. 
Regarding claim 2, Baumgartner teaches the sample pretreatment reagent for detecting drug in hair, containing a reducing agent which is a hydroxyl group-containing compound (Col. 6, lines 37-40). Baumgartner differs from the instant claim in failing to teach the said compound is ascorbic acid or a reducing sugar.
Giustarini teaches proteins with modified cysteinyl residues and the effect of ascorbate concentration on reaction with S-nitrosothiols (Abstract). Giustarini also teaches the sample pretreatment reagent for detecting drug in hair, wherein the hydroxyl group-containing compound is ascorbic acid. Specifically, Giustarini teaches that ascorbate is able to reduce disulfide bridges of DTNB, cystine, cystinylglycine, glutathione disulfide, protein mixed disulfides and biotin-HPDP with pH and concentration dependent rates” (Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumgartner for the sample pretreatment reagent for detecting drugs in hair with ascorbate ability to reduce disulfide bridges in proteins as taught by Giustarini, to provide a more reliable pretreatment reagent. Traditional disulfide reducing agents, such as, mercaptoethanol can form mixed thiol compounds in the course of reduction reaction and said thiol compounds can react back with the reduced sulfhydryl groups oxidizing them again. Ascorbate is less prone to this reverse reaction and can provide better reduction results. One having ordinary skill in the art would have been motivated to use ascorbate as a disulfide reducing agent to minimize the rate of the reverse reaction. The use of ascorbate as a disulfide reducing agent would have been desirable to those of ordinary skill in the art for getting completely reduced protein disulfide bonds. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because ascorbic acid is a mild reagent with minimal chances of side reactions. 

Claims 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner, as applied to claim 1, in view of Invent Biotechnologies (Minute™ Total Protein Extraction Kit for Adipose Tissues/Cultured Adipocytes, March 2019), Li et al. (“TNF-α Upregulates IKKε Expression via the Lin28B/let-7a Pathway to Induce Catecholamine Resistance in Adipocytes.” Obesity (Silver Spring, Md.) vol. 27,5 (March 2019): 767-776), hereinafter Li, and Kummer et al. (“Impact of the grinding process on the quantification of ethyl glucuronide in hair using a validated UPLC-ESI-MS-MS method.” Journal of analytical toxicology vol. 39,1 (2015): 17-23), hereinafter Kummer,
Regarding claims 9, 10 and 12, Baumgartner teaches the sample pretreatment reagent for detecting drug in hair, containing a reducing agent which is a hydroxyl group-containing compound (Col. 6, lines 37-40). Baumgartner differs from the instant claims in failing to teach the said reagent being included in a kit together with strikers, and wherein the strikers are strike beads having a grain size ranging from 1.8 to 3.4mm.  
Invent Biotechnologies teach a kit for protein extraction from adipose tissues/cultured adipocytes (Title and Description). The kit contains a set of buffers for protein extraction in denaturing and non-denaturing conditions and pestles for 1.5 ml tubes (pg. 3, Table). Li (publication date: March 2019) teaches using this kit for extraction of total protein from adipose tissue before the effective filing date of the claimed invention (pg. 3, 1st paragraph, section “Immunoblot analysis”). Extraction of biomolecules from adipose tissue is analogous to extraction of drugs from hair samples. Hair is a protein filament growing from follicles found in dermis, and dermis is a layer of skin, and skin is one of the four basic types of tissues, specifically, keratinized epithelium. Adipose tissue is another type of human tissue, specifically connective tissue. Both epithelium and the connective tissues are known for their toughness that requires strong mechanical forces during extraction, e.g. grinding using pestles. The presence of pestles in the Invent Biotechnologies kit makes it suitable for processing both epithelium and connective tissues. Invent Biotechnologies and Li do not teach strikers included in the kit.
Kummer teaches quantification of ethyl glucuronide in hair by UPLC–ESI–MS-MS method and the impact of the grinding process on this analysis (Title and Abstract). Kummer teaches the strikers are strike beads having a grain size ranging from 1.8 to 3.4mm. Specifically, Kummer teaches using stainless steel beads for hair grinding. The beads diameter of 2.8 mm falls within the striker range of claim 10 (pg. 18, section “Sample preparation”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumgartner for the sample pretreatment reagent for detecting drugs in hair with organization of reagents in the form of a kit as taught by Invent Biotechnologies and Li,  to provide a kit for drug extraction, because kits having all necessary components for conducting experiments are well known in the art and provide the advantage of economy and convenience. Additionally, it would have been obvious to replace the pestles as taught by Invent Biotechnologies with 2.8 mm stainless steel striker beads as taught by Kummer to provide a better way of grinding the samples. The use of pestles is less efficient than the use of striker beads and limits the throughput of the analysis. With striker beads multiple samples can be processed in parallel with standard laboratory equipment. One having ordinary skill in the art would have been motivated to use sample pretreatment reagent as part of a kit together with striker beads because kits provide the advantage of economy and convenience, and striker beads allow high analysis throughput. This combination would have been desirable to those of ordinary skill in the art for the reasons mentioned above. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements are compatible with the others and well known to practitioners. 


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner, in view of Invent Biotechnologies, Li and Kummer, as applied to claims 9 and 10, and further in view of Bertin Instruments (Precellys® Lysing Kits, 2018 – the year is printed along the right side of the document on pg. 4).
Regarding claim 11, Baumgartner, Invent Biotechnologies, Li and Kummer teach the kit for detecting drug in hair, comprising the sample pretreatment reagent for detecting drug in hair and strike beads having a grain size ranging from 1.8 to 3.4 mm. Baumgartner, Invent Biotechnologies, Li and Kummer differ from the instant claim in failing to teach the strike beads comprising beads of two different size ranges. 
	Bertin Instruments teach beads and tubes for sample preparation from a wide range of biological samples, such as animal tissue, human tissue, plant tissue or microorganisms (pg. 2, section “Optimize your preparation of biological samples”). Bertin Instruments also teach the kit for detecting drug in hair according to claim 10, wherein the strike beads comprise first strike beads and second strike beads, wherein the first strike beads have a grain size ranging from 1.8 to 2.4 mm, and the second strike beads have a grain size ranging from 2.8 to 3.4 mm. Specifically, Bertin Instruments teach two lysing kits for tissue homogenizing: CKMix and CKMix50, comprising ceramic beads of two different sizes. CKMix kit has 1.4mm and 2.8mm beads, while CKMix50 kit has 2.8mm and 5.0mm beads. The bead sizes from the Bertin Instruments kits are substantially similar to size ranges of claim 11. Generally, differences in sizes will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such size range is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The instant specification is silent of the specific advantages of the beads of the claimed ranges. Examples 1 (starting [0065]) and 2 (starting [0069]) recite experiments with beads of two different sizes, but their ranges 2.0-2.2 mm and 3.0-3.2 mm do not exactly match the claimed ranges of 1.8-2.4 mm and 2.8-3.4 mm. Additionally, example 2 recites testing results of different number ratios of two kinds of strike beads (Table 2). The claimed number ratios of the first strike beads to the second strike beads (15:5-1:19) depend strongly on the particular experimental details, such as, number of each kind of beads, the size of test tube, duration, intensity and amplitude of the oscillations. As discussed above for beads sizes, it is not inventive to discover the optimum or workable ranges for number ratios by routine experimentation. Additionally, Bertin Instruments teaches that it is routine to select the proper lysing matrix (i.e. beads type and size) for the samples under processing in order to optimize the homogenization process. (Bertin, page 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumgartner, Invent Biotechnologies, Li and Kummer for the kit for detecting drug in hair, comprising the sample pretreatment reagent for detecting drug in hair and strike beads with lysis kits containing two different sizes of the beads as taught by Bertin Instruments, as an obvious matter of using a limited number of bead size combinations available commercially to provide a kit with the most efficient drug extraction. One having ordinary skill in the art would have been motivated to combine the teachings mentioned above to achieve the optimal performance for this kit. This combination would have been desirable to those of ordinary skill in the art for the reasons mentioned above. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements are compatible and well known to practitioners. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Baumgartner, as applied to claims 9, 10 and 12 above, in view of Invent Biotechnologies, Li and Kummer, and further in view of Fang et al. (CN 109061204A), hereinafter Fang.
Regarding claim 13, Baumgartner, Invent Biotechnologies, Li and Kummer teach the kit for detecting drug in hair, comprising the sample pretreatment reagent for detecting drug in hair and strike beads having a grain size ranging from 1.8 to 3.4 mm, wherein the strike beads are: glass beads, ceramic beads, zirconium beads or steel beads. Baumgartner, Invent Biotechnologies, Li and Kummer differ from the instant claim in failing to teach the kit further comprises: an immunochromatographic strip or an immunochromatographic reagent cup or reagent card for detecting drug. 
	Fang teaches a kit for a fluorescent immunoassay for detecting hair trace drugs comprising a fluorescence immunochromatography test strip and a sample lysis buffer (Abstract). Fang also teaches the kit for detecting drug in hair according to claim 12, wherein the kit further comprises: an immunochromatographic strip or an immunochromatographic reagent cup or reagent card for detecting drug.  Specifically, Fang teaches the lysis buffer comprising Tris buffer and a surfactant (1-2% concentration) (pg. 2/5, paragraphs 3 and 2, 5). The immunochromatography test strip uses quantum dots nanoparticles as labels for fluorescence detection (pg. 2/5, paragraph 6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Baumgartner, Invent Biotechnologies, Li and Kummer for the kit for detecting drug in hair, comprising the sample pretreatment reagent and strike beads with the teachings of Fang for the immunochromatographic strip, as an obvious matter of combining the best features of two kits to provide a kit with beads for grinding hair samples, the sample pretreatment reagent for extracting drugs, and the immunochromatographic strip for analysis of drug content of the samples. One having ordinary skill in the art would have been motivated to combine the teaching mentioned above to create such a capable kit. This combination would have been desirable to those of ordinary skill in the art for the reasons mentioned above. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements and well known to practitioners. 


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER ALEXANDROVIC VOLKOV/        Examiner, Art Unit 1677                                                                                                                                                                                                

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1677                                                                                                                                                                                                        December 16, 2022